Merrick:, O. J.
This suit is upon a promissory note. Judgment was made final upon default.
Defendant appeals, and complains that he has never been legally cited.
The Sheriff returns as follows :
“ I served a certified copy of this citation accompanying a certified copy of petition on W. B. Cooper, by leaving the same at his residence, twelve miles from office, with a free white person over the age of fourteen years, who informed me that she was the wife of said Cooper. She further informed me that her name was Mathilda F. Cooper, and that W. B. Cooper was absent from homo.”
It is objected, that the return does not show that Mathilda F. Cooper lived in the house with defendant.
The objection appears to be fatal. 0. P., Arts. 189, 200; 3 An. 130; 4 An. 363.
It is, therefore, ordered, adjudged and decreed by the court, that the judgment of the lower court be avoided and reversed, and that this case be remanded to the lower court for further proceedings according to law, plaintiff paying the costs of appeal.